Citation Nr: 1608283	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from November 1981 to November 1984.  She then served in the Army Reserve, and was activated for a period of active duty from November 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.

The issues involving service connection for a low back disorder, respiratory disorder, and joint pain are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The evidence of record shows a diagnosis of irritable bowel syndrome in November 2014.  

2.  A current skin disorder is not related to the Veteran's active military service.  

3.  Bilateral pes planus (flat feet) and plantar fasciitis are not related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.317 (2015).

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to her claims for service connection in a letter dated January 2008, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded the Veteran the opportunity to present testimony, written statements, and evidence.  VA has been unable to obtain complete copies of all the Veteran's service treatment records.  VA has obtained service treatment records related to the Veteran's period of active duty in from 1981 to 1984, and records dated during her service in the Army Reserve.  Service treatment records from the Veteran's second period of active duty service are not available for review through no fault of the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Dixon v. Derwinski, 3 Vet. App. 261 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA has searched for alternate records to no avail.  The Veteran has been informed of the absence of complete service treatment records but has not offered any viable alternatives for VA to attempt to obtain.  Moreover, with the exception of her written assertions, the Veteran has provided little, if any, evidence that she has the disabilities for which she claims service connection for.  See Milostan v. Brown, 4 Vet. App. 250 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991).  She has failed to provide any evidence showing diagnosis or treatment for the claimed disabilities for the period of time from May 1990, when she finished her second period of active duty, until 2008, when VA records show treatment for generally unrelated disorders for a short period of time.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, VA examinations were conducted in 2014 and are adequate with respect to the issues adjudicated below.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

VA compensation is warranted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness, which includes functional gastrointestinal disorders to include irritable bowel syndrome.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3), Note.  

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more, and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period are considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a). 

The signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b). 

The evidence establishes that the Veteran served in the required geographical area during active duty for consideration of claims for service connection due to an undiagnosed illness.  See 38 C.F.R. § 3.317(e).


A.  Irritable Bowel Syndrome

The Veteran reports having mild abdominal discomfort that rapidly progressed to pain and severe chronic diarrhea that started six months after return from deployment in 1991, and lasted for six to eight months.  The Veteran reports intermittent cramping and explosive diarrhea, which occurred three times over the previous year.  Although she reports being seen by a civilian doctor, the records were not provided despite multiple record requests.  

A November 2014 VA examination of the Veteran indicated a diagnosis of irritable bowel syndrome effective that date.  The Veteran meets the criteria to establish service connection for irritable bowel syndrome and service connection is warranted.  See, 38 C.F.R. § 3.317 (a)(2)(i)(B)(3), Note.  

B.  Skin Disorder

At the November 2014 VA examination the Veteran reported a history of an itchy skin condition immediately following deployment in 1991, involving dry and peeling skin, and hypersensitivity to direct sun exposure.  Symptoms resolved after six months.  At the time of the examination, she currently reported dry skin, and intermittent pruritus, with skin peeling.  Physical examination revealed no current rash.  She reported that symptoms come and go, and were currently in remission.  The examining physician indicated a diagnosis of atopic dermatitis, with an onset of April 2008 based upon a VA medical record showing treatment at that time.  

Available service treatment records do not reveal any treatment for complaints or diagnosis of any skin symptoms during service.  In January 1996, an Army Reserve examination of the Veteran was conducted.  Clinical evaluation of the Veteran's skin was normal, with no abnormalities noted by the examining physician.  This examination was conducted after the Veteran's period of active duty in the Persian Gulf area in 1990 and 1991.  

The November 2014 VA examination indicated a diagnosis of atopic dermatis.  Because there is a definitive diagnosis, service connection due to an undiagnosed illness is not warranted under 38 C.F.R. § 3.317.  The examiner indicated that the dermatitis diagnosed in 2008 was "less likely than not" incurred in or caused by military service.  In reaching this decision the examiner considered the Veteran's statements, available service treatment records, and VA treatment records.  

Service connection on the basis of continuity of symptomatology can be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Dermatitis is not one of those diseases.  38 C.F.R. § 3.309(a).  Therefore, service connection on the basis of continuity of symptomatology cannot be established in the present case.  Walker, 708 F.3d at 1333.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for right ear hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Left Foot

The Veteran claims service connection for a left foot disorder.  She has stated that during her second period of active duty from November 1990 to May 1991 that her left foot "painfully locked up."  She further stated that she was treated by a doctor who "stuck a long needle in my foot and said i[f] he had not I could lose it, he saved my foot and show[ed] me how to tape it when I have walked too long."  

The service treatment records from this period of service are unavailable.  However a January 1996 Army Reserve examination report is of record which shows that the Veteran's feet were evaluated as normal, with no abnormalities noted by the examining physician.  

VA treatment records from 2007 and 2008 have been obtained.  They do not reveal any complaints of or treatment for a left foot disorder.  An April 2008 VA medical record indicates "arthritis" on the Veteran's active problem list with a diagnosis date of December 2007.  However, this record does not indicate that this diagnosis of arthritis is related to the left foot.  

In November 2014, a VA examination of the Veteran was conducted.  The examiner diagnosed of bilateral pes planus and bilateral plantar fasciitis.  She reported a history of developing plantar left foot pain during deployment to Kuwait in 1991.  She reported that she was seen in a clinic, placed on soft shoe profile, and provided Ibuprofen.  She indicated that she was seen by Podiatry after deployment and had a cortisone injection in the plantar left arch, with significant relief.  She had a 20 year old pair of inserts, which she reported she wore daily.  No current left foot symptoms were reported and physical examination was negative for pain, swelling, characteristic callouses, and functional impairment.  The Veteran was unwilling to have x-ray examination, and no x-ray findings are of record.  The examiner's opinion was that it was "less likely than not" that the Veteran's left foot disorders were incurred in or caused by military service.

The Veteran's service treatment records for the period of active duty in 1990 and 1991 are missing and cannot be obtained.  The Veteran claims that her current left foot disorder had its onset during this period of active duty.  The Veteran's statements that she had problems with her left foot in service.  However, the 1996 Army Reserve examination weighs heavily against her claim as it shows that her feet were normal on examination at that time, and no military physical profile for her feet was indicated on this examination.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  While the November 2014 VA examination indicates current diagnoses of bilateral pes planus and bilateral plantar fasciitis, the examiner indicates that these disorders were not incurred in service.  The Board finds that this medical opinion, provided after an examination, and with consideration of the Veteran's statements is probative evidence.  There simply is no probative evidence linking any current left foot disorder to the Veteran's active military service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted for a left foot disorder, to include pes planus and plantar fasciitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for a skin disorder is denied.

Service connection for a left foot disorder is denied.


REMAND

The Veteran's claim for service connection for a low back disorder requires additional development.  The August 1981 service entrance examination does not indicate any abnormality of the spine or lower extremities.  Service treatment records from her period of active duty from November 1981 to November 1984 reveal that she was treated for chronic low back pain during service.  Physical profile records dated in May and August 1984 indicate that the physical defect as "chronic low back pain secondary to short leg and mild scoliosis."  A March 1984 service treatment record indicates that the Veteran was identified with a slight scoliosis of the spine and a quarter-inch leg length difference; her left leg was shorter than her right leg.  The assessment was "short leg syndrome with combined idiopathy scoliosis with intermittent symptomatic muscle spasm." 

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

There is no assertion by the Veteran of any injury during service that would have resulted in a leg length discrepancy, short leg syndrome, or scoliosis.  The November 2014 VA examination is inadequate as it fails to address whether the Veteran's short leg syndrome and scoliosis, the cause of the back strain, were incurred during service, or pre-existed service, or are a congenital and/or developmental defect.  38 C.F.R. § 3.303(c).  A remand for an adequate examination and opinions is necessary.

The Veteran's claim for service connection for a respiratory disorder and joint pain are asserted under the criteria of 38 C.F.R. § 3.317.  A VA examination addressing the Veteran's assertions of generalized muscle and joint pain has not been conducted.  As the Veteran has the requisite service to be a Persian Gulf Veteran under 38 C.F.R. § 3.317, an examination is necessary.

The November 2014 VA respiratory examination is inadequate and contains conflicting information.  The examination report indicates a diagnosis of shortness of breath with a date of diagnosis being November 2014, the date of the examination.  However, later the examination report indicates normal pulmonary function test (PFT) results.  The examination generally addressed the criteria for direct service connection, but did not adequately address the criteria of 38 C.F.R. § 3.317.  Additional examination is required.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims for service connection.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA treatment records from January 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the whether any complaints of joint pain is related to her military service or due to an undiagnosed illness related to military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state whether any of the Veteran's joint complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's joint complaints are attributable, the examiner must offer an opinion, with respect to each disorder, as to whether the disorder was incurred or aggravated as a result of active service.

If any symptom related to the joint pain claimed cannot be attributed to a known diagnostic entity, the examiner must render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must be afforded a VA examination to determine the whether any complaints of respiratory symptoms found are related to her military service or due to an undiagnosed illness related to military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state whether any of the Veteran's respiratory complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's respiratory complaints are attributable, the examiner must offer an opinion, with respect to each respiratory disorder, as to whether the disorder was incurred or aggravated as a result of active service.

The examiner must review the November 2014 VA examination report and comment as to whether the diagnosis of "shortness of breath" made therein is accurate in light of the normal PFT findings.  

If any symptom related to the respiratory symptoms claimed cannot be attributed to a known diagnostic entity, the examiner must render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The Veteran must be afforded a low back examination to determine if any current low back disorder is related to service.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  

The examiner must specifically review the Veteran's service treatment records which reveal normal spine and lower extremities on entry examination in 1981, with subsequent treatment for back pain and continued physical profile thereafter, including in a January 1996 Reserve examination report.  

The examiner must indicate:
 
a.  Whether the short leg syndrome and scoliosis noted during service in 1984 pre-existed service, and if so, the examiner must state the specific evidence upon which this finding was made.

b.  If the examiner finds that the short leg syndrome and scoliosis pre-existed the Veteran's military service, the examiner must provide an opinion as to whether the pre-existing short leg syndrome and scoliosis noted were not aggravated thereby, and if so, the examiner must state the specific evidence upon which this finding was made.

c.  If the examiner finds that the short leg syndrome and scoliosis pre-existed the Veteran's military service, the examiner must provide an opinion as to whether the pre-existing the short leg syndrome and scoliosis are congenital or developmental defects, and if so, the examiner must state the specific evidence upon which this finding was made.

d.  If the examiner finds that the short leg syndrome and scoliosis are congenital or developmental defects, the examiner must provide an opinion as to whether the Veteran experienced a superimposed injury or disease during her active duty.  If so, the examiner must state the specific evidence upon which this finding was made.

e.  The examiner must state whether the short leg syndrome and scoliosis noted during service were aggravated by military service to cause a low back disorder, even if they pre-existed service or were congenital or developmental defects.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


